Action to recover damages for personal injuries suffered by respondent when appellant’s automobile, in which she was riding as a guest, swerved to the left, crossed a mall dividing lanes of traffic, arid-collided with another automobile. Judgment in favor of respondent reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. No actionable negligence on the part of appellant-was established. (Galbraith v. Busch, 267 N. Y. 230.) Hagarty, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.